Citation Nr: 0810309	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service connected 
diabetes. 

4.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes.

5.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service connected 
diabetes.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

7. Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA). 

The issues of entitlement to service connection for 
peripheral neuropathy of each upper extremity were included 
as part of the veteran's appeal.  These claims were granted 
in a January 2007 rating decision.  This is considered a full 
grant of the benefits sought on appeal; these issues are not 
currently before the Board.

The veteran also perfected appeals as to the issues of 
entitlement to service connection for hearing loss of the 
left ear and tinnitus, and entitlement to increased 
evaluations for diabetes, erectile dysfunction and hearing 
loss of the right ear.  However, in February 2007 the veteran 
submitted a second VA Form 9 in which he stated that he 
wished to pursue only the seven issues listed on the first 
page of this decision.  A statement from the veteran's 
representative also said that the veteran wished to appeal 
only those seven issues to the Board.  Those are the only 
issues certified as being on appeal.  Therefore, the Board 
considers the issues of service connection for hearing loss 
of the left ear and tinnitus, and entitlement to increased 
evaluations for diabetes, erectile dysfunction and hearing 
loss of the right ear to be withdrawn.  38 C.F.R. § 20.204.

The veteran submitted additional evidence in support of his 
claim directly to the Board in August 2007.  He has waived 
review of this evidence by the RO.  

The August 2007 statement from the veteran contends that he 
has developed loss of eye sight in his right eye due to poor 
circulation.  The issue of entitlement to service connection 
for a disability of the right eye is referred to the RO for 
proper action.  Similarly, the August 2007 statement contends 
that he was forced to retire early due to his disabilities.  
The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities is also referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for benign 
prostatic hypertrophy and sleep apnea, as well as the issues 
of increased evaluations for peripheral neuropathy of the 
right and left lower extremities, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's coronary artery disease has been adversely 
affected by his service connected diabetes.  

2.  The veteran's hypertension has been adversely affected by 
his service connected diabetes.  

3.  The veteran's peripheral vascular disease has been 
adversely affected by his service connected diabetes.


CONCLUSIONS OF LAW

1.  Coronary artery disease has been aggravated by the 
veteran's service connected diabetes; the criteria for 
service connection have been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2007). 

2.  Hypertension has been aggravated by the veteran's service 
connected diabetes; the criteria for service connection have 
been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.310. 

3.  Peripheral vascular disease has been aggravated by the 
veteran's service connected diabetes; the criteria for 
service connection have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and assist the 
veteran has been met for the issues addressed below.  
Furthermore, given the favorable nature of this decision, any 
failure in the duty to notify or duty to assist is harmless 
error, as it has failed to result in any prejudice to the 
veteran. 

Service Connection

The veteran contends that he has developed coronary artery 
disease, hypertension, and peripheral vascular disease 
secondary to his service connected diabetes.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134 
(1994).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The regulation pertaining to secondary service connection was 
amended during the course of the veteran's appeal, effective 
from October 2006.  Essentially, the new regulation states 
that aggravation will not be conceded without medical 
evidence of the baseline level of severity of the nonservice 
connected disability prior to the onset of aggravation.  See 
38 C.F.R. § 3.310(b).  This requirement was not contained in 
prior versions of the regulation.  See 38 C.F.R. § 3.310 
(2006).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

The Board finds that applying the new version of 38 C.F.R. 
§ 3.310 would result in retroactive effects to the veteran's 
claim, in that applying the new regulation would likely 
result in a denial of the veteran's claims, while the 
original version of the regulation will, as demonstrated 
below, result in an allowance.  Therefore, the Board will 
apply the original version of 38 C.F.R. § 3.310 to the 
veteran's appeal.  

The evidence clearly establishes that the veteran has current 
diagnoses of coronary artery disease, hypertension, and 
peripheral vascular disease.  

The veteran has been afforded two VA examinations in 
conjunction with his claims, the first in October 2004, and 
the second in October 2006.  The VA examiners opined that the 
veteran's coronary artery disease and hypertension did not 
develop as a result of the veteran's service connected 
diabetes, in that both of these disabilities existed prior to 
the diagnosis of diabetes.  Similarly, the veteran's 
peripheral vascular disease was attributed to his generalized 
atherosclerosis, which also existed prior to the diabetes.  

However, the October 2004 VA examiner also included opinions 
regarding the possibility of aggravation of the veteran's 
coronary artery disease, hypertension, and peripheral 
vascular disease due to his service connected diabetes.  He 
opined that it was at least as likely as not that the 
veteran's diabetes has adversely affected his coronary artery 
disease and hypertension, although he noted that it was not 
possible to quantify the exact amount of the adverse affect.  
He also opined that the diabetes accelerated the development 
of the peripheral vascular disease.  The Board notes that 
there is no contrary medical opinion of record.

Therefore, as the medical evidence establishes that the 
veteran's coronary artery disease, hypertension, and 
peripheral vascular disease have each been aggravated by his 
service connected diabetes, he is entitled to service 
connection for each of these three disabilities.  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for coronary artery disease 
as secondary to service connected diabetes is granted. 

Entitlement to service connection for hypertension as 
secondary to service connected diabetes is granted. 

Entitlement to service connection for peripheral vascular 
disease as secondary to service connected diabetes is 
granted. 


REMAND

The veteran, in his August 2007 statement, indicates that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  There is no indication that the SSA 
has been contacted to obtain a copy of the decision which 
awarded these benefits, or the medical records on which the 
decision was based.  

The Courts have imposed a virtually absolute duty to obtain 
SSA decisions and underlying medical records.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  Therefore, the Board finds that an 
attempt to obtain the veteran's SSA decision and the medical 
records on which it was based must be made prior to reaching 
a decision on the remaining issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Any follow up decisions and 
records dated subsequent to the original 
decision should also be obtained.  

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


